DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s cancellation of claim 1 has overcome the claim objection and it is therefore withdrawn.
Applicant’s amendments to claims 2 and 3 incorporating previously indicated allowable subject matter has put the claims in condition for allowance.
Amended drawings filed 02/01/2022 have overcome the drawing objections and they are therefore withdrawn.
Drawings
The drawings were received on 02/01/2022.  These drawings are acceptable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laura Dable on 02/18/2022.
The application has been amended as follows: Please amend line 4 of paragraph 3 of claim 3 as follows “position relative to the first tube section, and wherein the length and position of the ceramic liner”
The following is an examiner’s statement of reasons for allowance: Current prior art of record fails to teach a fire tube liner comprising a plurality of section with protrusions and recesses that couple .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762